                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE WESTERN DISTRICT OF KENTUCKY

DAWN M. MCGEE,                               )
                                             )
       Plaintiff,                            )
                                             )
vs.                                          )       Case No. 3:18-cv-00512-RGJ
                                             )
EQUIFAX INFORMATION SERVICES                 )
LLC, et al.,                                 )
                                             )
       Defendant.                            )

                          NOTICE OF VOLUNTARY DISMISSAL

       NOW COMES Plaintiff, Dawn M. McGee, pursuant to Fed. R. Civ. P. 41(a)(1)(A) and

files this Notice to Dismiss with prejudice the above-referenced action against Defendant,

Equifax Information Services LLC, who has neither filed an Answer nor Motion for Summary

Judgment in this action. Each party shall bear her/its own fees.

       Respectfully submitted this 5th day of December, 2018.

                                                     HEMMINGER LAW OFFICE, PSC

                                                     /s/ David W. Hemminger
                                                     David W. Hemminger
                                                     HEMMINGER LAW OFFICE, P.S.C.
                                                     331 Townepark Circle, Suite 100-C
                                                     Louisville, KY 40243
                                                     Tel: (502) 443-1060
                                                     Fax: (502) 873-5300
                                                     Email: hemmingerlawoffice@gmail.com
                                                     Attorney for Plaintiff Dawn M. McGee
                                CERTIFICATE OF SERVICE

       I hereby certify that on this 5th day of December, 2018, I electronically filed the foregoing

with the Clerk of Court using the CM/ECF system which will send notification of such filing to

the following:

Kendall Carter
King & Spalding LLP
1180 Peachtree Street
Atlanta, GA 30309




                                             /s/ David W. Hemminger
                                             David W. Hemminger




                                                2
